          Case 1:20-cv-03762-LLS Document 13 Filed 08/20/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHANICE FARRAR,

                                 Plaintiff,
                                                                  20-CV-3762 (LLS)
                     -against-
                                                                       ORDER
DANZIGER MICHELL,

                                 Defendant.

LOUIS L. STANTON, United States District Judge:

       Plaintiff filed this action pro se. On September 3, 2020, the Court dismissed Plaintiff’s

complaint against Justice Mitchell J. Danzinger, of the New York State Supreme Court, under the

doctrine of judicial immunity and as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i), (iii). On

December 2, 2020, Plaintiff filed a motion to “Vacate[,] Amend[,] Renew Claim at Law Restore

R. 15 and R.60 R.542,” and a “Notice of Supplemental Motion Reconsideration Brief,”

challenging the September 3, 2020 dismissal order.

       The Court liberally construes these submissions as a motion under Fed. R. Civ. P. 59(e) to

alter or amend judgment and a motion under Local Civil Rule 6.3 for reconsideration, and, in the

alternative, as a motion under Fed. R. Civ. P. 60(b) for relief from a judgment or order. See

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006); see also Tracy v.

Freshwater, 623 F.3d 90, 101 (2d Cir. 2010) (The solicitude afforded to pro se litigants takes a

variety of forms, including liberal construction of papers, “relaxation of the limitations on the

amendment of pleadings,” leniency in the enforcement of other procedural rules, and “deliberate,

continuing efforts to ensure that a pro se litigant understands what is required of him”) (citations

omitted). After reviewing the arguments in Plaintiff’s submissions, the Court denies the motion.
          Case 1:20-cv-03762-LLS Document 13 Filed 08/20/21 Page 2 of 4




                                          DISCUSSION

       The standards governing Fed. R. Civ. P. 59(e) and Local Civil Rule 6.3 are the same.

R.F.M.A.S., Inc. v. Mimi So, 640 F. Supp. 2d 506, 509 (S.D.N.Y. 2009). The movant must

demonstrate that the Court overlooked “controlling law or factual matters” that had been

previously put before it. Id. at 509 (discussion in the context of both Local Civil Rule 6.3 and

Fed. R. Civ. P. 59(e)); see Padilla v. Maersk Line, Ltd., 636 F. Supp. 2d 256, 258-59 (S.D.N.Y.

2009). “Such motions must be narrowly construed and strictly applied in order to discourage

litigants from making repetitive arguments on issues that have been thoroughly considered by the

court.” Range Road Music, Inc. v. Music Sales Corp., 90 F. Supp. 2d 390, 391-92 (S.D.N.Y.

2000); see also SimplexGrinnell LP v. Integrated Sys. & Power, Inc., 642 F. Supp. 2d 206

(S.D.N.Y. 2009) (“A motion for reconsideration is not an invitation to parties to ‘treat the court’s

initial decision as the opening of a dialogue in which that party may then use such a motion to

advance new theories or adduce new evidence in response to the court’s ruling.’”) (internal

quotation and citations omitted).

       Plaintiff has failed to demonstrate in her motion that the Court overlooked any

controlling decisions or factual matters with respect to the dismissed action. Plaintiff’s motion

under Fed. R. Civ. P. 59(e) and Local Civil Rule 6.3 is therefore denied.

       Under Fed. R. Civ. P. 60(b), a party may seek relief from a district court’s order or

judgment for the following reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
       evidence that, with reasonable diligence, could not have been discovered in time
       to move for a new trial under Rule 59(b); (3) fraud (whether previously called
       intrinsic or extrinsic), misrepresentation, or other misconduct of an opposing
       party; (4) the judgment is void; (5) the judgment has been satisfied, released, or
       discharged; it is based on an earlier judgment that has been reversed or vacated; or
       applying it prospectively is no longer equitable; or (6) any other reason justifying
       relief.


                                                 2
          Case 1:20-cv-03762-LLS Document 13 Filed 08/20/21 Page 3 of 4




Fed. R. Civ. P. 60(b).

       The Court has considered Plaintiff’s arguments, and even under a liberal interpretation of

her motion, Plaintiff has failed to demonstrate that any of the grounds listed in the first five

clauses of Fed. R. Civ. P. 60(b) apply. Therefore, the motion under any of these clauses is denied.

       To the extent that Plaintiff seeks relief under Fed. R. Civ. P. 60(b)(6), the motion is also

denied. “[A] Rule 60(b)(6) motion must be based upon some reason other than those stated in

clauses (1)-(5).” United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith v.

Sec’y of HHS, 776 F.2d 1330, 1333 (6th Cir. 1985)). A party moving under Rule 60(b)(6) cannot

circumvent the one-year limitation applicable to claims under clauses (1)-(3) by invoking the

residual clause (6) of Rule 60(b). Id. A Rule 60(b)(6) motion must show both that the motion was

filed within a “reasonable time” and that “‘extraordinary circumstances’ [exist] to warrant relief.”

Old Republic Ins. Co. v. Pac. Fin. Servs. of America, Inc., 301 F.3d 54, 59 (2d Cir. 2002) (per

curiam) (citation omitted). Plaintiff has failed to demonstrate that extraordinary circumstances

exist to warrant relief under Fed. R. Civ. P. 60(b)(6). See Ackermann v. United States, 340 U.S.

193, 199-202 (1950).

                                          CONCLUSION

       Accordingly, Plaintiff’s motion for reconsideration (ECF No. 11) is denied.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       Plaintiff’s case in this Court under Docket No. 20-CV-3762 (LLS) is closed. The Court

will only accept for filing documents that are directed to the Second Circuit Court of Appeals. If




                                                  3
          Case 1:20-cv-03762-LLS Document 13 Filed 08/20/21 Page 4 of 4




Plaintiff files other documents that are frivolous or meritless, the Court will direct Plaintiff to

show cause why Plaintiff should not be barred from filing further documents in this action.

SO ORDERED.

Dated:    August 20, 2021
          New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                   4
